This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 35,739

 5 JOHNIE BURNETTE,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Marci Beyer, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Jane A. Bernstein, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14   Bennett J. Baur, Chief Public Defender
15   Will O’Connell
16   Assistant Appellate Defender
17   Santa Fe, NM

18 for Appellant

19                                 MEMORANDUM OPINION

20 VANZI, Chief Judge.
 1   {1}   Following a guilty plea to aggravated driving while under the influence of

 2 intoxicating liquor or drugs (DWI), contrary to NMSA 1978, § 66-8-102(D)(1)

 3 (2016), and driving the wrong way (one-way roadway), contrary to NMSA 1978,

 4 § 66-7-316 (2003), [DS 2; RP 56] Defendant appealed from the judgment and

 5 sentence, arguing that one of the prior DWIs used for enhancement to a fourth DWI

 6 was invalid because the State did not establish that he was represented by counsel. We

 7 issued a first notice of proposed summary disposition proposing to affirm. In response,

 8 Defendant filed a memorandum in opposition. Upon consideration of Defendant’s

 9 arguments, we issued a second notice of proposed summary disposition proposing to

10 reverse. The State has filed a timely response indicating that it will not be filing a

11 memorandum in opposition. Accordingly, for the reasons set forth in our second

12 notice of proposed summary disposition, we reverse.

13   {2}   IT IS SO ORDERED.


14                                         __________________________________
15                                         LINDA M. VANZI, Chief Judge

16 WE CONCUR:


17 _________________________________
18 JONATHAN B. SUTIN, Judge


19 _________________________________
20 M. MONICA ZAMORA, Judge

                                              2